DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Meineke et al. US 20060061108 A1 (hereinafter Meineke).
In regards to claim 1, Meineke teaches an assembly for an aircraft (title), comprising: a cowl (para 49) configured to move between an open position (fully open) and a closed position (A position other than fully open, para 53); and a latch assembly (fig 1) including a latch (11) and a housing (37), the latch pivotally mounted to the housing (via 27), and the housing connected to the cowl (abstract, para 49); the latch assembly configured such that the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (para 46-47, if it can be assembled it can be disassembled).  
In regards to claim 2, Meineke teaches the assembly of claim 1, wherein the latch assembly further includes a latch pin (27) that pivotally mounts the latch to the housing (Para 46-47, Fig 1B), and 
In regards to claim 3, Meineke teaches the assembly of claim 2, wherein the housing includes a first sidewall and a second sidewall (See Reference image 1 below); the first sidewall is configured with a first slot (54); the latch is arranged between the first sidewall and the second sidewall; and the latch pin is seated in the first slot (See fig 2).  

    PNG
    media_image1.png
    574
    781
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 5, Meineke teaches the assembly of claim 3, wherein the first slot has a hook shape (See fig 1A).  
In regards to claim 6, Meineke teaches the assembly of claim 3, wherein the first slot has a slot centerline; and a first portion of the slot centerline overlaps a second portion of the slot centerline (See reference image 2).  

    PNG
    media_image2.png
    503
    422
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 7, Meineke teaches the assembly of claim 3, wherein the first slot has a slot centerline; and a first portion of the slot centerline is angularly offset from a second portion of the slot centerline by an acute angle (See reference image 2).  
In regards to claim 8, Meineke teaches the assembly of claim 3, wherein a first portion of the first slot overlaps a second portion of the first slot; and the first portion of the first slot is separated from the second portion of the first slot by a projection (See reference image 3).  

    PNG
    media_image3.png
    507
    422
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 9, Meineke teaches the assembly of claim 8, wherein a height of the projection is greater than one-quarter of a diameter of the latch pin (See reference image 3).  
In regards to claim 10, Meineke teaches the assembly of claim 3, wherein the first slot is an open ended slot (as the slot can be passed through on both ends).  
In regards to claim 11, Meineke teaches the assembly of claim 1, further comprising: a structure (para 3 of Background/summary the part the keeper is connected too); the latch assembly further including a keeper (para 3 of Background/summary) connected to the structure; the latch including a hook (13) configured to mate with the keeper to maintain the cowl in the closed position when the latch is in a closed position (para 3 of Background/summary).  
In regards to claim 13, Meineke teaches an assembly for an aircraft, comprising: a cowl (para 49); and a latch assembly (See fig 1) including a housing (37), a latch (11) and a latch pin (27); the 
In regards to claim 14, Meineke teaches the assembly of claim 14, wherein the cowl is configured to move between an open position (fully open) and a closed position (a position other than fully open); and the latch pin is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (para 46-47, if it can be assembled it can be disassembled).  
In regards to claim 16, Meineke teaches the assembly of claim 13, wherein the hooked first slot has a slot centerline; and a first portion of the slot centerline is angularly offset from a second portion of the slot centerline by an acute angle (See reference image 2).  
In regards to claim 17, Meineke teaches the assembly of claim 13, wherein a first portion of the hooked first slot overlaps a second portion of the hooked first slot; and the first portion of the hooked first slot is separated from the second portion of the hooked first slot by a projection formed by the first sidewall (See reference image 3).  
In regards to claim 18, Meineke teaches the assembly of claim 17, wherein a height of the projection is between one-quarter of a diameter of the latch pin and the diameter of the latch pin (See reference image 3).   
In regards to claim 19, Meineke teaches the assembly of claim 13, further comprising: a beam (12); the latch assembly further including a keeper (para 3 of background/summary) connected to the beam; the latch including a hook (13) configured to mate with the keeper to hold the cowl closed when the latch is in a closed position (para 3 of background/summary).  
In regards to claim 20, Meineke teaches a latch assembly (See fig 1), comprising: a housing (60) including a first sidewall (6o) and a second sidewall (59), the first sidewall comprising a hooked first slot 

    PNG
    media_image4.png
    493
    620
    media_image4.png
    Greyscale

Reference image 4
*** Below is a separate interpretation of claim 3 for the purposes of claim 4 only
In regards to claim 3, Meineke teaches the assembly of claim 2, wherein the housing includes a first sidewall and a second sidewall (See Reference image 6); the first sidewall is configured with a first slot (54); the latch is arranged between the first sidewall and the second sidewall (at least a portion, see fig 2); and the latch pin is seated in the first slot (When assembling).  

    PNG
    media_image5.png
    535
    589
    media_image5.png
    Greyscale

Reference image 5


    PNG
    media_image6.png
    402
    508
    media_image6.png
    Greyscale

Reference image 6
In regards to claim 4, Meineke teaches the assembly of claim 3, wherein the second sidewall is configured with a second slot (See reference image 5); and the latch pin is seated in the second slot (See fig 2, when assembled).  
*** Below is an interpretation of claim 13 for the purposes of claim 15 only
In regards to claim 13, Meineke teaches an assembly for an aircraft, comprising: a cowl (para 49); and a latch assembly (See fig 1) including a housing (37), a latch (11) and a latch pin (27); the housing connected to the cowl (abstract and para 49) and including a first sidewall and a second sidewall (See reference image 6), the first sidewall configured with a hooked first slot (See reference image 6); the latch arranged between the first sidewall and the second sidewall (See fig 7); and the latch pin pivotally mounting the latch to the housing, and the latch pin seated in the hooked first slot (during installation).  

In regards to claim 15, Meineke teaches the assembly of claim 13, wherein the second sidewall is configured with a hooked second slot (See reference image 5); and the latch pin is further seated in the hooked second slot (When the pin is first installed into the first hooked slot and then pressed into the second hooked slot). 
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Aten et al. US 20160280384 A1 (Hereinafter Aten).
In regards to claim 1, Aten teaches an assembly for an aircraft (See fig 1), comprising: a cowl (abstract, 344) configured to move between an open position (fully open) and a closed position (A position other than fully open); and a latch assembly (see fig 3) including a latch (310) and a housing (37), the latch pivotally mounted to the housing (via 574), and the housing connected to the cowl (See fig 3); the latch assembly configured such that the latch is removable from the housing while the housing is connected to the cowl and the cowl is in the closed position (if it can be assembled it can be disassembled, see mountings in fig 5).
In regards to claim 12, Aten teaches the assembly of claim 1, further comprising a nacelle including the cowl (abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bourne et al. US 5984382 A - teaches a similar shape.
Baic et al. US 20090051170 A1 – teaches a slot that could read on some claims.
Wang et al. US 20070158956 A1 – Teaches a similar slot for pressurizing handles.
Boeffert DE 19804525 A1 – teaches a device that could potentially read on claims.
Pretty US 20180201385 A1 – teaches a device that could be considered “detached” while the cowlings are closed.
Padmore GB 699929 A – teaches a similar device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675